703 N.W.2d 434 (2005)
473 Mich. 862
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Ervin HAWTHORNE, Defendant-Appellant.
Docket No. 127752. COA No. 248657.
Supreme Court of Michigan.
July 15, 2005.
On order of the Court, the application for leave to appeal the October 26, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Oakland Circuit Court for a ruling on defendant's in pro per motion that asserted a violation of his right to a speedy trial. The circuit court did not rule on that motion. As a consequence, the Court of Appeals lacked a factual basis for considering the factors under Barker v. Wingo, 407 U.S. 514, 530, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972), and for concluding that those factors overcame the presumption of prejudice that follows from a nine-year delay.
WEAVER, J., dissents and states as follows:
I would deny leave to appeal because I am not persuaded that the question presented should be reviewed by this Court.